Exhibit 10.59

EXECUTION COPY

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Denis R. Burger,
Ph.D (“Employee”) and AVI BioPharma, Inc. (“Employer”), and is effective eight
(8) days after Employee signs this Agreement (“Effective Date”).

The parties agree as follows:

1.            Resignation. Employee resigned his position as Employer’s Chief
Executive Officer, effective March 27, 2007 (the “Resignation Date”). Employee
has been paid his salary and other compensation through March 27, 2007, less all
lawful or required deductions.

2.            Consideration.

2.1           Employer will pay Employee an amount equivalent to eighteen (18)
months base salary of $375,000, which is equivalent to $562,500 (“Severance
Funds”). The Severance Funds will be paid in equal installments in accordance
with Employer’s the normal payroll policies over the life of the severance
period.

2.2           In addition to payment of the Severance Funds, Employer will
extend the exercise date to March 28, 2010 of all options to purchase shares of
Employer’s common stock previously granted to Employee, the terms of which are
set forth on attached Schedule I (the “Options”). Employer and Employee note
that the effect of extending the exercise period of Incentive Stock Options will
be to convert such options to Non-Qualified Options under the Internal Revenue
Code of 1986, as amended.

2.3           In addition to the Severance Funds and the treatment of Options as
described above, for eighteen months from the effective date hereof, at its
option Employer shall either (a) continue to provide the same health insurance
coverage it currently offers to Employee or (b) will reimburse Employee for all
COBRA payments.

3.            Return of Company Property. Employee represents that he has
returned all Employer property in his possession or under his control, including
but not limited to keys, credit cards, files, laptop computer and any and all
Company documents.

4.            Confidentiality. The parties will use reasonable efforts to keep
the terms of this Agreement confidential. Employee may disclose the terms of
this Agreement to his immediate family. Employer may disclose the terms of this
Agreement to its officers and managers. Either party may disclose the terms of
this Agreement to their respective attorneys, accountants, financial advisers,
auditors, or similar advisors, or in response to government requests.   Third
persons


--------------------------------------------------------------------------------


informed of the terms of this Agreement shall in turn be advised of this
confidentiality provision and requested to maintain such confidentiality.

5.            Release.

5.1           In exchange for the consideration paid to Employee as set forth in
this Agreement, Employee forever releases and discharges Employer, any of
Employer-sponsored employee benefit plans in which Employee participates, or was
participating in, (collectively the “Plans”) and all of their respective
officers, members, managers, partners, directors, trustees, agents, employees,
and all of their successors and assigns (collectively “Releasees”) from any and
all claims, actions, causes of action, rights, or damages, including costs and
attorneys’ fees (collectively “Claims”) which Employee may have arising out of
his employment (including Claims that may arise out of Employee’s employment
agreement), on behalf of himself, known, unknown, or later discovered which
arose prior to the date Employee signs this Agreement. This release includes but
is not limited to, any Claims under any local, state, or federal laws
prohibiting discrimination in employment, including without limitation the Civil
Rights Acts, or the Oregon State Law Against Discrimination, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, or Claims under the
Employee Retirement Income Security Act, or Claims alleging any legal
restriction on Employer’s right to terminate its employees, any Claims Employee
has relating to his rights to or against any of the Plans, or personal injury
Claims, including without limitation wrongful discharge, breach of contract,
defamation, tortious interference with business expectancy, constructive
discharge, or infliction of emotional distress. Employee represents that he has
not filed any Claim against Employer or its Releasees, he has no knowledge of
any facts that would support any Claim by Employee against Employer or by a
third party against Employer, and that he will file a Claim at any time in the
future concerning Claims released in this Agreement; provided, however, that
this will not limit Employee from filing a Claim to enforce the terms of this
Agreement.

5.2           In consideration of the promises of Employee as set forth herein,
Employer does hereby, and for its successors and assigns, release, acquit and
forever discharge Employee from any and all actions, causes of action,
obligations, costs, expenses, damages, losses, claims, liabilities, suits,
debts, and demands (including attorneys’ fees and costs actually incurred), of
whatever character in law or in equity known or unknown, suspected or
unsuspected, from the beginning of time to the date of execution hereof.

2


--------------------------------------------------------------------------------


6.             Non-disparagement. Employee and Employer each agree not to make
disparaging statements about each other, except in the case of Employer
statements that are required under applicable federal or state securities laws
or applicable rules and regulations of any exchange on which Employer’s stock is
traded.

7.            Consideration and Revocation Periods. Employee understands and
acknowledges the significance and consequences of this Agreement, that it is
voluntary, that it has not been given as a result of any coercion, and expressly
confirms that it is to be given full force and effect according to all of its
terms, including those relating to unknown Claims. Employee was hereby advised
of his right to seek the advice of an attorney prior to signing this Agreement.
Employee acknowledges that he has signed this Agreement only after full
reflection and analysis. Although he is free to sign this Agreement before then,
Employee acknowledges he was given at least 21 days after receipt of this
document in which to consider it (the “Consideration Period”). If Employee
executes this Agreement prior to the end of the Consideration Period, Employee
hereby waives any rights associated therewith. Employee may revoke this
Agreement seven (7) days after signing it and forfeit all benefits described in
paragraph 2 of this Agreement. Employee and Employer agree that any changes made
to this Agreement during the Consideration Period as a result of negotiations
between the parties do not restart the running of the Consideration Period.

8.            No Liability. This Agreement shall not be construed as an
admission by either party that it acted wrongfully with respect to the other.

9.            Severability. If any of the provisions of this Agreement are held
to be invalid or unenforceable, the remaining provisions will nevertheless
continue to be valid and enforceable.

10.          Entire Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with its subject matter. All
other prior written or oral agreements or understandings are merged into and
superseded by this Agreement. Employee acknowledges that in signing this
Agreement, he has not relied upon any representation or statement not set forth
in this Agreement made by Employer or any of its representatives.

11.          Attorney Fees. If any suit or action is filed by either party to
enforce this Agreement or otherwise with respect to the subject matter hereof,
the prevailing party shall be entitled to recover reasonable attorney fees
incurred in preparation or in prosecution or defense of such suit or action as
fixed by the trial court, and if any appeal is taken from the decision of the
trial court, reasonable attorney fees as fixed by the appellate court.

12.          Choice of Law. This Agreement is made and shall be construed and
performed under the laws of the State of Oregon.

3


--------------------------------------------------------------------------------


EXECUTION COPY

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

DATED this 27th day of March, 2007.

 

DATED this 27th day of March, 2007.

 

 

 

 

 

 

AVI BioPharma, Inc.

 

 

 

 

 

By:

/s/ Jack Bowman

 

 

/s/ Denis R.Burger, Ph.D

 

Name: Jack Bowman

 

Denis R.Burger, Ph.D

 

 

 

Its: Chairman

 

 

 

4


--------------------------------------------------------------------------------